  Case 15-02683              Doc 73   Filed 01/15/19 Entered 01/15/19 16:49:44      Desc Main
                                        Document     Page 1 of 6


                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

In re:                                             §      Case No. 15-02683
Andrew Holec                                       §      Chapter 7
Dani M Holec                                       §
                     Debtor(s)                     §
                                                   §

                             NOTICE OF TRUSTEE’S FINAL REPORT AND
                              APPLICATIONS FOR COMPENSATION AND
                                   DEADLINE TO OBJECT (NFR)

        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Joji
Takada, Trustee of the above captioned estate, has filed a Final Report and the trustee and the
trustee’s professionals have filed final fee applications, which are summarized in the attached
Summary of Trustee's Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for
inspection at the Office of the Clerk, at the following address:
                                       Clerk of the Court
                                       219 South Dearborn
                                       Chicago, Illinois
        Any person wishing to object to any fee application that has not already been approved or
to the Final Report, must file a written objection within 21 days from the mailing of this notice,
serve a copy of the objections upon the trustee, any party whose application is being challenged
and the United States Trustee.

       A hearing on the fee applications and any objection to the Final Report will be held as
follows:
                               Date: February 15, 2019
                              Time: 10:00 A.M.
                          Location: Joliet City Hall
                                      Second Floor
                                      150 West Jefferson Street
                                      Joliet, Illinois
       If no objections are filed, upon entry of an order on the fee applications, the trustee may
pay dividends pursuant to FRBP 3009 without further order of the Court.

Date Mailed: 1/15/19                                By:   /s/ Joji Takada
                                                                        Trustee
Joji Takada
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
Tel: 773-790-4888



{00006453 / 2011 / 000 /}
                      Case 15-02683                 Doc 73             Filed 01/15/19 Entered 01/15/19 16:49:44                                    Desc Main
                                                                         Document     Page 2 of 6
1A
 101-7-NFR
 /2009
 /2010
 2ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION

                   In Re:                                                                §
                                                                                         §
                   Andrew Holec                                                          §         Case No. 15-02683
                   Dani M Holec                                                          §
                                                                                         §
                                           Debtors                                       §

                                                          SUMMARY OF TRUSTEE'S FINAL REPORT
                                                          AND APPLICATIONS FOR COMPENSATION


                                The Final Report shows receipts of                                                                 $                     26,550.00
                                and approved disbursements of                                                                      $                       1,441.20
                                                                         1
                                leaving a balance on hand of                                                                       $                     25,108.80


                              Claims of secured creditors will be paid as follows:

                                                                                              Allowed                   Interim
                                                                                              Amount of                 Payment to               Proposed
                    Claim No. Claimant                               Claim Asserted           Claim                     Date                     Payment
                    8                Irs                           $         34,857.00 $              34,857.00 $                       0.00 $           20,926.07
                                Total to be paid to secured creditors                                                              $                     20,926.07
                                Remaining Balance                                                                                  $                       4,182.73


                              Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                                  Interim Payment             Proposed
                                           Reason/Applicant                           Total Requested             to Date                     Payment
                    Trustee Fees: Joji Takada                                        $             3,405.00 $                          0.00 $              3,405.00
                    Trustee Expenses: Joji Takada                                    $                 26.73 $                         0.00 $                    26.73
                    Accountant for Trustee Fees: Callero and
                    Callero LLP                                                      $               751.00 $                          0.00 $                751.00
                    Other: Michael Hansbrough                                        $               500.00 $                    500.00 $                         0.00
                                Total to be paid for chapter 7 administrative expenses                                             $                       4,182.73
                                Remaining Balance                                                                                  $                              0.00
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

             UST Form 101-7-NFR (10/1/2010) (Page: 1)
          Case 15-02683           Doc 73     Filed 01/15/19 Entered 01/15/19 16:49:44             Desc Main
                                               Document     Page 3 of 6



               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 170,057.49 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                  Allowed Amount         Interim Payment to
     Claim No.          Claimant                  of Claim               Date               Proposed Payment
                        Internal Revenue Service $        38,845.72 $                 0.00 $                 0.00
     1                  Cavalry Spv I, Llc       $        53,002.03 $                 0.00 $                 0.00
     2                  Cavalry Spv I, Llc       $          8,344.68 $                0.00 $                 0.00
     3                  Cavalry Spv I, Llc       $        13,906.09 $                 0.00 $                 0.00
     4                  Cavalry Spv I, Llc       $        10,371.99 $                 0.00 $                 0.00
                        American Infosource Lp
     5                  As Agent For           $            3,636.66 $                0.00 $                 0.00
     6                  Discover Bank            $          6,575.95 $                0.00 $                 0.00
     7                  Discover Bank            $        23,172.02 $                 0.00 $                 0.00
     9                  Bmo Harris Bank N.A.     $          9,928.21 $                0.00 $                 0.00
                        Portfolio Recovery
     10                 Associates, Llc          $          2,274.14 $                0.00 $                 0.00
                Total to be paid to timely general unsecured creditors                $                      0.00




UST Form 101-7-NFR (10/1/2010) (Page: 2)
          Case 15-02683           Doc 73   Filed 01/15/19 Entered 01/15/19 16:49:44              Desc Main
                                             Document     Page 4 of 6

                Remaining Balance                                                    $                     0.00


              Tardily filed claims of general (unsecured) creditors totaling $ 1,028.76 have been allowed and
     will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
     claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
     interest (if applicable).

                 Tardily filed general (unsecured) claims are as follows:

                                                  Allowed Amount        Interim Payment to
     Claim No.          Claimant                  of Claim              Date               Proposed Payment
     11                 Citibank, N.A.          $           1,028.76 $               0.00 $                0.00
                Total to be paid to tardy general unsecured creditors                $                     0.00
                Remaining Balance                                                    $                     0.00


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 7,361.46 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:

                                                  Allowed Amount        Interim Payment to
     Claim No.          Claimant                  of Claim              Date               Proposed Payment
                        Internal Revenue Service $          7,361.46 $               0.00 $                0.00
                Total to be paid to subordinated unsecured creditors                 $                     0.00
                Remaining Balance                                                    $                     0.00


                                              Prepared By: Joji Takada
                                                                                    Trustee


     Joji Takada, Chapter 7 Trustee
     6336 North Cicero Avenue, Suite 201
     Chicago, Illinois 60646


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 3)
  Case 15-02683              Doc 73   Filed 01/15/19 Entered 01/15/19 16:49:44    Desc Main
                                        Document     Page 5 of 6


                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

In re:                                             §       Case No. 15-02683
Andrew Holec                                       §       Chapter 7
Dani M Holec                                       §
                     Debtor(s)                     §
                                                   §

                                      CERTIFICATE OF SERVICE

To: See attached Service List

I, the undersigned attorney, certify that I served a copy of NOTICE OF TRUSTEE’S FINAL
REPORT AND APPLICATIONS FOR COMPENSATION AND DEADLINE TO
OBJECT (NFR) upon the person(s) listed above by mailing the same by First Class U.S. Mail at
Chicago, Illinois on the date set forth below, unless a copy was served electronically which
occurs automatically upon the filing of the aforesaid documents with the Clerk of the Bankruptcy
Court through the CM/ECF system.

Dated:       1/15/19                                    /s/ Joji Takada
                                                      Bankruptcy Trustee
Prepared by:

Joji Takada
TAKADA LAW OFFICE, LLC
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
Tel: 773-790-4888




{00010923 / 2014 / 004 /}                         1
  Case 15-02683             Doc 73        Filed 01/15/19 Entered 01/15/19 16:49:44                      Desc Main
                                            Document     Page 6 of 6


                                                 SERVICE LIST


     Cavalry SPV I, LLC                    American InfoSource LP as agent for TD   Discover Bank
     500 Summit Lake Drive, Ste 400        Bank, USA                                Discover Products Inc
     Valhalla, NY 10595                    PO Box 248866                            PO Box 3025
                                           Oklahoma City, OK 73124-8866             New Albany, OH 43054-3025



     American Express Bank, FSB            IRS                                      BMO Harris Bank N.A.
     Becket and Lee LLP                    P O BOX 7317                             P.O. Box 2035
     POB 3001                              PHILADELPHIA PA 19101-7317               Milwaukee, WI 53201-2035
     Malvern, PA 19355-0701



     Portfolio Recovery Associates, LLC    Citibank, N.A.                           ANDREW HOLEC
     successor to GE MONEY BANK,           c/o American InfoSource LP               Dani Holec
     F.S.B. (GAP)                          PO Box 248840                            412 East Crawford
     POB 41067                             Oklahoma City, OK 73124-8840             Peotone, IL 60468
     Norfolk VA 23541


           Patrick S Layng           USTPRegion11.ES.ECF@usdoj.gov
           George M Stuhr            stuhr_drell2@earthlink.net




{00010923 / 2014 / 004 /}                                  2
